Exhibit 99.1 JOINT REPORTING AGREEMENT In consideration of the mutual covenants herein contained, pursuant to Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, each of the parties hereto agrees with the other party as follows: Each party represents to the other party that such party is eligible to file a statement or statements on Schedule 13D pertaining to the Common Stock, $0.005 par value per share, of The Management Network Group, Inc., a Delaware corporation, to which this Joint Reporting Agreement is an exhibit, for filing of the information contained herein. Each party is responsible for the timely filing of his or its own statement and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein.Neither party is responsible for the completeness or accuracy of the information concerning the other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. Each party agrees that such statement is being filed by and on behalf of each of the parties identified herein, and that any amendment thereto will be filed on behalf of each such party. Date: December 19, 2011 STERN FAMILY PARTNERS, L.P. By: /s/ Lawrence M. Stern Name: Lawrence M. Stern Title: Sole General Partner /s/ Lawrence M. Stern Lawrence M. Stern SCHEDULE A TO SCHEDULE 13D FOR STERN FAMILY PARTNERS Reporting Person Date Transaction 1 No. of Shares Price per Share($) Stern Family Partners 10/12/2011 Buy Stern Family Partners 10/13/2011 Buy Stern Family Partners 10/13/2011 Buy Stern Family Partners 10/13/2011 Buy Stern Family Partners 10/14/2011 Buy Stern Family Partners 10/14/2011 Buy Stern Family Partners 10/14/2011 Buy Stern Family Partners 10/14/2011 Buy Stern Family Partners 10/14/2011 Buy Stern Family Partners 10/17/2011 Buy Stern Family Partners 10/17/2011 Buy Stern Family Partners 10/17/2011 Buy Stern Family Partners 10/18/2011 Buy Stern Family Partners 10/18/2011 Buy Stern Family Partners 10/18/2011 Buy Stern Family Partners 10/18/2011 Buy Stern Family Partners 10/18/2011 Buy 60 Stern Family Partners 10/21/2011 Buy Stern Family Partners 10/21/2011 Buy Stern Family Partners 10/24/2011 Buy Stern Family Partners 10/24/2011 Buy Stern Family Partners 10/24/2011 Buy Stern Family Partners 10/26/2011 Buy Stern Family Partners 10/26/2011 Buy Stern Family Partners 10/26/2011 Buy Stern Family Partners 10/26/2011 Buy Stern Family Partners 10/26/2011 Buy Stern Family Partners 10/26/2011 Buy Stern Family Partners 10/26/2011 Buy Reporting Person Date Transaction 1 No. of Shares Price per Share($) Stern Family Partners 10/26/2011 Buy Stern Family Partners 10/27/2011 Buy Stern Family Partners 10/31/2011 Buy Stern Family Partners 10/31/2011 Buy Stern Family Partners 11/01/2011 Buy Stern Family Partners 11/01/2011 Buy Stern Family Partners 11/02/2011 Buy 73 Stern Family Partners 11/02/2011 Buy Stern Family Partners 11/02/2011 Buy Stern Family Partners 11/07/2011 Buy Stern Family Partners 11/07/2011 Buy 35 Stern Family Partners 11/07/2011 Buy Stern Family Partners 11/07/2011 Buy 13 Stern Family Partners 11/07/2011 Buy 94 Stern Family Partners 11/07/2011 Buy 93 Stern Family Partners 11/09/2011 Buy Stern Family Partners 11/11/2011 Buy Stern Family Partners 11/11/2011 Buy Stern Family Partners 11/11/2011 Buy 52 Stern Family Partners 11/11/2011 Buy 48 Stern Family Partners 11/11/2011 Buy Stern Family Partners 11/14/2011 Buy Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy Reporting Person Date Transaction 1 No. of Shares Price per Share($) Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy Stern Family Partners 11/28/2011 Buy 9 Stern Family Partners 12/01/2011 Buy Stern Family Partners 12/01/2011 Buy Stern Family Partners 12/01/2011 Buy Stern Family Partners 12/01/2011 Buy Stern Family Partners 12/01/2011 Buy Stern Family Partners 12/01/2011 Buy Stern Family Partners 12/05/2011 Buy 40 Stern Family Partners 12/05/2011 Buy Stern Family Partners 12/05/2011 Buy Stern Family Partners 12/05/2011 Buy Stern Family Partners 12/05/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/07/2011 Buy Stern Family Partners 12/08/2011 Buy Stern Family Partners 12/08/2011 Buy Stern Family Partners 12/08/2011 Buy Reporting Person Date Transaction 1 No. of Shares Price per Share($) Stern Family Partners 12/08/2011 Buy Stern Family Partners 12/08/2011 Buy Stern Family Partners 12/08/2011 Buy 50 Stern Family Partners 12/08/2011 Buy 98 Stern Family Partners 12/08/2011 Buy Stern Family Partners 12/08/2011 Buy 64 Stern Family Partners 12/15/2011 Buy Stern Family Partners 12/15/2011 Buy 1 All transactions were effected in the open market.
